Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----12/22/2020, which is a national stage application of PCT/GB2018/051871 filed 7/2/2019, which claims foreign priority to GB1810849.8 filed 7/2/2018.

As filed, claims 1-15, 18, and 20-23 are pending; and claims 16, 17, and 19 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-15 and 18 in the reply filed on 6/28/2022 is acknowledged.

Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2022.

Regarding the election of species requirement, Applicant elected the species of cefovecin sodium, which has the structure of 
    PNG
    media_image1.png
    146
    218
    media_image1.png
    Greyscale
, which is shown in paragraph 0003 of the instant specification.  The claims, which read on the elected species, are instant claims 1-15 and 18, according to Applicant’s reply filed on 6/28/2022.  

Examination will begin with the elected species.  In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does not make a contribution over the prior art.  

According to MPEP 803.02: should the elected species appear non-allowable, the search of the Markush-type claim will not be extended.  The Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The amendment filed 7/8/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “each of which is incorporated by reference herein in its entirety”.
MPEP 211.02 and MPEP 201.06(c)(IV) state the following in regard to “Incorporation by Reference” and PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to International applications:

MPEP 211.02, in-part
For applications filed on or after September 21, 2004, a claim under 35 U.S.C. 119(e)  or 120  and 37 CFR 1.78  for benefit of a prior-filed provisional application, nonprovisional application, international application designating the United States, or international design application designating the United States that was present on the filing date of the continuation or divisional application, or the nonprovisional application claiming benefit of a prior-filed provisional application, is considered an incorporation by reference of the prior-filed application as to inadvertently omitted material, subject to the conditions and requirements of 37 CFR 1.57(b). The purpose of 37 CFR 1.57(b) is to provide a safeguard for applicants when all or a portion of the specification and/or drawing(s) is (are) inadvertently omitted from an application. See MPEP § 201.06 and 217. However, applicants are encouraged to provide in the specification an explicit incorporation by reference statement to the prior-filed application(s) for which benefit is claimed under 35 U.S.C. 119(e)  or 120  if applicants do not wish the incorporation by reference to be limited to inadvertently omitted material pursuant to 37 CFR 1.57(b). See 37 CFR 1.57(c). See also MPEP §§ 217 and MPEP § 608.01(p).

MPEP 201.06(c)(IV), in-part
201.06(c)    37 CFR 1.53(b) and 37 CFR 1.63(d) Divisional-Continuation Procedure [R-07.2015]

IV. INCORPORATION BY REFERENCE 
An applicant may incorporate by reference the prior application by including, in the continuing application-as-filed, an explicit statement that such specifically enumerated prior application or applications are “hereby incorporated by reference.” The statement must appear in the specification. See 37 CFR 1.57(c)  and MPEP § 608.01(p). The inclusion of this incorporation by reference statement will permit an applicant to amend the continuing application to include subject matter from the prior application(s), without the need for a petition provided the continuing application is entitled to a filing date notwithstanding the incorporation by reference. For applications filed prior to September 21, 2004, the incorporation by reference statement may appear in the transmittal letter or in the specification. Note that for applications filed prior to September 21, 2004, if applicants used a former version of the transmittal letter form provided by the USPTO, the incorporation by reference statement could only be relied upon to add inadvertently omitted material to the continuation or divisional application.
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a) ). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120  after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120  is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980).

20.6    Confirmation of Incorporation by Reference of Elements and Parts 
(a) The applicant may submit to the receiving Office, within the applicable time limit under Rule 20.7, a written notice confirming that an element or part is incorporated by reference in the international application under Rule 4.18, accompanied by: 
(i) a sheet or sheets embodying the entire element as contained in the earlier application or embodying the part concerned; 
(ii) where the applicant has not already complied with Rule 17.1(a), (b) or (b-bis) in relation to the priority document, a copy of the earlier application as filed; 
(iii) where the earlier application is not in the language in which the international application is filed, a translation of the earlier application into that language or, where a translation of the international application is required under Rule 12.3(a)  or 12.4(a), a translation of the earlier application into both the language in which the international application is filed and the language of that translation; and 
(iv) in the case of a part of the description, claims or drawings, an indication as to where that part is contained in the earlier application and, where applicable, in any translation referred to in item (iii). 

(b) Where the receiving Office finds that the requirements of Rule 4.18 and paragraph (a) have been complied with and that the element or part referred to in paragraph (a) is completely contained in the earlier application concerned, that element or part shall be considered to have been contained in the purported international application on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 
(c) Where the receiving Office finds that a requirement under Rule 4.18 or paragraph (a) has not been complied with or that the element or part referred to in paragraph (a) is not completely contained in the earlier application concerned, the receiving Office shall proceed as provided for in Rule 20.3(b)(i), 20.5(b)  or 20.5(c), as the case may be. 

20.7    Time Limit
(a) The applicable time limit referred to in Rules 20.3(a)  and (b), 20.4, 20.5(a), (b) and (c), and 20.6(a)  shall be: 
(i) where an invitation under Rule 20.3(a)  or 20.5(a), as applicable, was sent to the applicant, two months from the date of the invitation; 
(ii) where no such invitation was sent to the applicant, two months from the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office. 

(b) Where neither a correction under Article 11(2)  nor a notice under Rule 20.6(a)  confirming the incorporation by reference of an element referred to in Article 11(1)(iii)(d)  or (e) is received by the receiving Office prior to the expiration of the applicable time limit under paragraph (a), any such correction or notice received by that Office after the expiration of that time limit but before it sends a notification to the applicant under Rule 20.4(i)  shall be considered to have been received within that time limit.
4.18    Statement of Incorporation by Reference
Where the international application, on the date on which one or more elements referred to in Article 11(1)(iii)  were first received by the receiving Office, claims the priority of an earlier application, the request may contain a statement that, where an element of the international application referred to in Article 11(1)(iii)(d)  or (e) or a part of the description, claims or drawings referred to in Rule 20.5(a)  is not otherwise  contained in the international application but is completely contained in the earlier application, that element or part is, subject to confirmation under Rule 20.6, incorporated by reference in the international application for the purposes of Rule 20.6. Such a statement, if not contained in the request on that date, may be added to the request if, and only if, it was otherwise contained in, or submitted with, the international application on that date. 
The instant application is a 371 application which has an International filing date of 7/2/2019.  See a partial capture of the BIB sheet of the instant application below.

    PNG
    media_image2.png
    277
    477
    media_image2.png
    Greyscale

The incorporation by reference statement is being added by way of an amendment filed 7/8/2021, which is after the instant application's International filing date of 7/2/2019.  Therefore, the “incorporation by reference” statement being added to the instant specification by way of the Preliminary Amendment is deemed new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following definitions for instant variables R11-R13:

    PNG
    media_image3.png
    89
    578
    media_image3.png
    Greyscale

	The abovementioned definitions recites “combinations thereof”, and it is unclear to the Examiner what functional group will be formed as the result of hydrogen and C1-C20 aliphatic or hydrogen with other definitions.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

b)	Regarding claims 2-12, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

c)	Regarding claim 13, the claim recites a process of making a C3-substituted cephalosporin, but only recites a step of making a reactive intermediate of instant formula (II) from a compound of instant formula (I).  It is unclear to the Examiner what reaction step(s) is used to transform the abovementioned reactive intermediate of instant formula (II) in order to arrive at the instant claimed C3-substituted cephalosporin.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

d)	Regarding claim 13, the claim recites the following definitions for instant variables R11:

    PNG
    media_image4.png
    88
    610
    media_image4.png
    Greyscale

The abovementioned definitions recites “combinations thereof”, and it is unclear to the Examiner what functional group will be formed as the result of hydrogen and C1-C20 aliphatic or hydrogen with other definitions.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

e)	Regarding claims 14, 15, and 18, the claims are dependent of claim 13, and they failed to correct the indefiniteness issue of claim 13, which rendered the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13-15, and 18 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	“NOVEL C-3 CYCLIC ETHER CEPHALOSPORINS AND THEOR ORALLY ABSORBED PRODURUG ESTERS”, hereinafter Bateson1; and 
(b)	“A Convenient  Synthesis of 1-chloro-2-alkanoes”, hereinafter Kimpe.

For both references, see IDS filed 4/14/2021.


Regarding claims 1-5, 7, 9-11, 13-15, and 18:
Determining the scope and contents of the prior art:   
a)	Bateson1, for instance, teaches the following process, wherein a compound of instant formula (II) reacted with a compound of instant formula (III-2) to give a compound of instant formula (IV-2).  The compound of instant formula (IV-2) is then transformed into instantly claimed C3-substituted cephalosporin.  

    PNG
    media_image5.png
    602
    596
    media_image5.png
    Greyscale

(pg. 254, Scheme 1)
Wherein: compound of instant formula (II) is compound 5 of Bateson1 (i.e. instant variable Z is racemic 2-tetrahydrofuranyl and instant variable X is Cl); compound of instant formula (III-2) is compound 6 of Bateson1 (i.e. instant variable R13 is PhOCH2-); compound of instant formula (IV-2) is compound 7 of Bateson (i.e. instant variable R13 is PhOCH2- and instant variable Z is racemic 2-tetrahydrofuranyl); and instantly claimed C3-substituted cephalosporin is compound 3.

b)	Kimpe, for instance, teaches the following process, wherein a compound of instant formula (II) is made from a compound of instant formula (I).

    PNG
    media_image6.png
    151
    326
    media_image6.png
    Greyscale
(pg. 189, Scheme A)


    PNG
    media_image7.png
    165
    561
    media_image7.png
    Greyscale

(pg. 189, Table)

Wherein: compound of instant formula (I) is compound 3a-d of Kimpe (i.e. instant variable Z is methyl, etc.; instant variable X is Cl; and instant variable R11 is methyl); and compound of instant formula (II) is compound 4a-c of Kimpe (i.e. instant variable Z is methyl, etc.; and instant variable X is Cl).

Ascertaining of the difference between the prior art and the claim at issue:   
a)	In the abovementioned process, Bateson1, did not explicitly teach the process of making the compound of instant formula (II) from the compound of instant formula (I).

b)	In the abovementioned process, Kimpe, for instance, did not explicitly teach the process of making the instantly claimed C3-substituted cephalosporin from the compound of instant formula (II).

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (B) above, it would have been obvious for one of ordinary skill in the art to substitute the abovementioned process of making compound 5 of Bateson1 (via compound 4) with the process of making compounds 4a-c of Kempe (via compounds 3a-d) to yield predictable results (i.e. the formation of compound of instant formula II), since compound 5 of Bateson and compounds 4a-c of Kempe are both drawn to the compound of instant formula (II).
 
Regarding claim 6:
Determining the scope and contents of the prior art:   
	The combined teaching of Bateson1 and Kimpe, for instance, teaches the abovementioned process, wherein compound 7 of Bateson1 is drawn to a racemic mixture at the C2 position of the 2-tetrahydrofuranyl ring (shown by arrow below).

    PNG
    media_image8.png
    126
    203
    media_image8.png
    Greyscale


Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound 7 of Bateson1, the combined teaching of Bateson1 and Kimpe, for instance, did not explicitly teach having only the (S) stereochemical configuration at the C2 position of the 2-tetrahydrofuranyl ring.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner finds that compound 7 of Bateson1 contained only the (S) stereochemical configuration at the C2 position of the 2-tetrahydrofuranyl ring would be inherently present in the reaction mixtures of the abovementioned process because compound 12 and 14b of Bateson1 (i.e. contained only the (S) stereochemical configuration at the C2 position of the 2-tetrahydrofuranyl ring), which were later made from compound 7 of Bateson1, were isolated and identified in the abovementioned process. 


Claims 1-5, 7, 9-11, 13-15, and 18 are rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Foreign Patent Application Publication No. WO92/01696, hereinafter Bateson2; and 
(b)	Kimpe.
For both references, see IDS filed 4/14/2021.

Regarding claims 1-5, 7, 9-11, 13-15, and 18:
Determining the scope and contents of the prior art:   
a)	Bateson2, for instance, teaches the process of Example 1 (pg. 35-40), wherein a compound of instant formula (II) (i.e. (RS)-2-chloroacetyltetrahydrofuran) reacted with a compound of instant formula (III-2) (i.e. (3R,4R)-4-mercapto-3-phenoxyacetamidoazetidin-2-one) to give a compound of instant formula (IV-2) (i.e. (3R,4R)-3-phenoxyacetamido-4-[(RS)-tetrahydrofuan-2-ylcarbonylmethylthio]azetidine-2-one).  The compound of instant formula (IV-2) is then transformed into instantly claimed C3-substituted cephalosporin (i.e. sodium (6R,7R)-7-[2-(2-aminothiazol-4-yl)-2-(Z)-methoxy-iminoacetamido]-3-[(RS)-tetrahydrofuran0-2-yl]ceph-3-em-4-carboxylate).  

Wherein: (RS)-2-chloroacetyltetrahydrofuran is drawn to have both R- and S-configuration of the C2-position of 2-tetrahydrofuranyl for instant variable Z and Cl for instant variable X; (3R,4R)-4-mercapto-3-phenoxyacetamidoazetidin-2-one is drawn to have PhOCH2- for instant variable R13; (3R,4R)-3-phenoxyacetamido-4-[(RS)-tetrahydrofuan-2-ylcarbonylmethylthio]azetidine-2-one is drawn to have PhOCH2- for instant variable R13; and both R- and S-configuration of the C2-position of 2-tetrahydrofuranyl for instant variable Z.

b)	Kimpe, for instance, teaches the following process, wherein a compound of instant formula (II) is made from a compound of instant formula (I).

    PNG
    media_image6.png
    151
    326
    media_image6.png
    Greyscale
(pg. 189, Scheme A)


    PNG
    media_image7.png
    165
    561
    media_image7.png
    Greyscale

(pg. 189, Table)

Wherein: compound of instant formula (I) is compound 3a-d of Kimpe (i.e. instant variable Z is methyl, etc.; instant variable X is Cl; and instant variable R11 is methyl); and compound of instant formula (II) is compound 4a-c of Kimpe (i.e. instant variable Z is methyl, etc.; and instant variable X is Cl).

Ascertaining of the difference between the prior art and the claim at issue:   
a)	In the abovementioned process, Bateson2, did not explicitly teach the process of making the compound of instant formula (II) from the compound of instant formula (I).

b)	In the abovementioned process, Kimpe, for instance, did not explicitly teach the process of making the instantly claimed C3-substituted cephalosporin from the compound of instant formula (II).

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (A) above, it would have been obvious for one of ordinary skill in the art to use the process of making compounds 4a-c of Kimpe (via compounds 3a-d) to make (RS)-2-chloroacetyltetrahydrofuran of Bateson2 with a reasonable expectation of success, since (RS)-2-chloroacetyltetrahydrofuran of Bateson2 and compounds 4a-c of Kimpe are drawn to the same class of compound (i.e. 1-chloro-2-alkanones).

Conclusion
Claims 1-15 and 18 are rejected.
Claims 20-23 are withdrawn.
Claims 16, 17, and 19 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626